DETAILED ACTION
Claims 19-20, 22-26, 32, and 34-36 are pending and currently under review.
Claims 1-18, 21, 27-31, and 33 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicants’ request to reopen prosecution under CRF 1.111 has been considered.
The amendment filed 5/04/2021 has been entered.  Claims 19-20, 22-26, 32, and 34-36 remain(s) pending in the application.  Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 101 and 112(b) rejections previously set forth in the Non-Final Office Action mailed ***.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20, 22-26, 32, and 34-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19-20, 22-26, 32, and 34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ASM Handbooks (1998, Powder injection molding) in view of Johnson et al. (2003, Design guidelines for processing bimaterial components via powder-injection molding), Rossmann et al. (US 5,634,189), and Ross et al. (US 3,142,894).
Regarding claim 19, ASM Handbooks discloses a known powder injection molding method, wherein said method includes the steps of homogenizing a powder feedstock of metal powder and organic binder of thermoplastic polymers and waxes [p.355 col.3 In.1-2, p.356 col.1 In.1-22], pelletization of said feedstock [p.356 col.1 In.45-49], heating said pelletized feedstock such that injection molding can be performed and subsequent injecting and molding of said feedstock material [p.356 col.1 In.57-62], followed by a debinding process and final sintering process [p.360 col. 1 In.7-13, In.37-45, fig. 1-2].  The examiner reasonably considers the pelletization of ASM Handbooks to meet the claimed limitation of granulation as claimed as would have been recognized by one of ordinary skill.
ASM Handbooks does not expressly teach that the aforementioned processing steps are applied to a first and second different metallic powder as 
ASM Handbooks and Johnson et al. do not expressly teach that said first and second different metallic powders specifically have differing particle sizes as claimed, wherein said first and second different metallic powders are injected into inner and outer portions of the mold as specifically claimed such that a dualporosity porous component having a structure of an inner porous core portion and outer mounting portion as claimed is obtained.  Rossmann et al. discloses a method of obtaining a structural component with an outer, dense shell and porous core through powder metallurgy [abstract]; wherein said method is achieved by providing powders of different particles sizes (specifically smaller sized particles to said outer layer and larger sized particle to said core) to obtain a desired porosity gradient after sintering [col.2 In.58 to col.3 In.13].  Therefore, it would have been obvious to one of ordinary skill to modify the method of ASM Handbooks and Johnson et al. by specifically using the different sized metallic powders of Rossmann et al. such that the structure of a dense, outer shell and porous core can be obtained.  The examiner recognizes that the disclosed dense outer shell and porous core disclosed by Rossmann et al. reasonably meet the disclosed “unique combination of desired properties” of Johnson et al., which is 
The examiner notes that the recitation of “for flow control of...that blocks fluid flow” is an instance of functional language and intended use of the claimed porosity, which upon further consideration is not considered to impart any further structure or distinct processing steps to the instant claim scope.  See MPEP 2111.02 & MPEP 2173.05(g).  Thus, the examiner considers the disclosed component porosity of Rossmann et al. to reasonably meet the aforementioned limitations since said porosity of Rossmann et al. also includes a porous core portion and dense outer shell.

Alternatively, the aforementioned prior art does not expressly teach controlled sintering at a temperature such that porosities and interconnected matrix of open pores as claimed are achieved.  However, the examiner notes that the recitation of “controlled sintering...performed at a temperature that causes densification...”  and “wherein the sintering step keeps the interconnected matrix of open pores…” are instances of functional language of said controlled sintering that merely recites the function of the claimed sintering temperature of 700 to 1200 degrees C.  See MPEP 2173.05(g).  Accordingly, ASM Handbooks et al. discloses sintering at a temperature of 1120 to 1350 degrees C for sintering of stainless steels [p.360 In.51-53].  Since ASM Handbooks discloses an overlapping sintering temperature, a similar function of densification up to a 
The aforementioned combination does not expressly teach the inclusion of a liquid-phase forming element in the second preparation such that liquid-phase element liquefaction and solidification during and after controlled sintering occur as instantly claimed.  Ross et al. discloses a method of sintering powdered metal articles [col.1 In.11-14]; wherein copper is added as a powder inclusion to further density the metal article during sintering by liquid-phase sintering and to aid in the bond between metal particles [col.6 ln.40-47].  The examiner submits that one of ordinary skill would have reasonably recognized that an addition of copper, which acts as a further densification element as disclosed by Ross et al., would have been desirable in aiding the densification of the dense outer shell of Rossmann et al. such that a greater densification effect and greater porosity gradient can be predictably achieved.  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned combination by including the copper particles in areas of desired low porosity to achieve further densification, as suggested by Ross et al. [col.6 In.40-47].  The examiner notes that the dense outer shell of Rossmann et al. corresponds to a second powder preparation of smaller size particles, as stated previously.  

Regarding claim 20, the aforementioned combination discloses the method of claim 19 (see previous).  ASM Handbooks further teaches that common engineering alloys can be used as the metal powder such as stainless steel 316L [p.356 col.1 ln.1, table 6].
Regarding claim 22, the aforementioned combination discloses the method of claim 19 (see previous).  Rossmann et al. further discloses that the outermost smaller particles can have a fine particle size of less than 10 micrometers while the interior particles can have particle sizes of up to 500 micrometers [col.5 In.45-55].  The examiner notes that the overlap between the disclosed particle size ranges of Rossmann et al. overlap with that of the instant claim, which is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 23, the aforementioned combination discloses the method of claim 19 (see previous).  ASM Handbooks further teaches that the binder content can be 40 volume percent [p.356 col.1 ln.12-13].  The examiner notes that the disclosed binder content of ASM Handbooks falls within the instantly claimed range of 20 to 80 volume percent binder.  See MPEP 2131.03.
Regarding claim 24, the aforementioned combination discloses the method of claim 19 (see previous).  ASM Handbooks further teaches that debinding depends on the binder system, wherein a specific binder system is debound at 50 degrees C for 6 hours by immersion in a solvent [table5].  The examiner recognizes that solvent immersion debinding reasonably meets the claimed limitation of binder removal in a liquid because solvent immersion utilizes a liquid solvent as would have been recognized by one of ordinary skill (ie. “immersion” refers to submerging in a liquid).  ASM Handbooks further teaches that after the first debinding phase is complete, a second debinding phase can be performed in a controlled, heated debinding atmosphere [p.6 “final binder burnout and presintering”].  The examiner submits that utilization of a heated atmosphere 
Regarding claim 25, the aforementioned combination discloses the method of claim 19 (see previous). The aforementioned prior art does not expressly teach that the furnace is a conventional resistive furnace as claimed. However, as stated previously, the examiner submits that performing heating in a conventional resistive furnace as claimed would have been obvious to one of ordinary skill because conventional furnaces are, by definition, commonly used and well-known means for performing heating.
Regarding claim 27, the aforementioned combination discloses the method of claim 19 (see previous).  ASM Handbook further teaches that sintering is performed at 1120 to 1350 degrees C for stainless steels [p.360 col.1 In.51-53].  The examiner notes that the overlap between the disclosed sintering range and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  As stated previously, the examiner submits that performing sintering in a conventional furnace as claimed would have been obvious to one of ordinary skill because conventional furnaces are, by definition, commonly used and well-known means for performing heating.
Regarding claims 26, 32, and 34, the aforementioned combination discloses the method of claim 19 (see previous).  The aforementioned combination does not expressly teach a pre-sintering step after binder removal as claimed.  However, the examiner notes that the aforementioned sintering process of ASM Handbooks after binder removal will naturally have to ramp up .
Claim 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ASM Handbooks (1998, Powder injection molding) in view of others as applied to claim 19 above, and further in view of Omar et al. (2007, Rapid debinding of 316L stainless steel injection moulded component).
Regarding claim 24, the aforementioned combination discloses the method of claim 19 (see previous).  ASM Handbooks does not expressly teach binder removal in a liquid and a furnace as claimed (emphasis added).
Omar et al. discloses a powder metallurgy method for forming stainless steel [abstract]; wherein binder removal can similarly include a first liquid immersion step and subsequent drying step in a furnace to further thermally debind the compact, dry remaining solvent, and avoid distortion [p.398 “experimental procedure”, p.400 “thermal pyrolysis”].  Therefore, it would have been obvious to perform further thermal debinding in a furnace after liquid emersion debinding such that the solvent can be dried, further debinding can occur, and distortion can be avoided as disclosed by Omar et al.  The examiner .
Claim 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ASM Handbooks (1998, Powder injection molding) in view of others as applied to claim 19 above, and further in view of ASM Handbooks (1993, Heat processing equipment, herein referred to as “ASM Handbooks (‘93)”).
Regarding claim 25, the aforementioned combination discloses the method of claim 19 (see previous).  The aforementioned combination does not expressly teach sintering in a resistive furnace as claimed.  ASM Handbooks (‘93) discloses that it is commonly known to utilize vacuum, resistance heating furnaces for sintering [p.997 col.3ln.10-14, p.998 “heating elements”].  Therefore, it would have been obvious to use a resistive furnace as claimed because ASM Handbooks (‘93) discloses that it is commonly known to utilize resistance heating furnaces for sintering.
Claims 35-36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ASM Handbooks (1998, Powder injection molding) in view of others as applied to claim 19 above, and further in view of Kiikka (US 2004/0154468) and Sassanelli et al.
Regarding claims 35-36, the aforementioned combination discloses the method of claim 19 (see previous).  The aforementioned combination does not expressly teach a subsequent step of installing the claimed component in an aerostatic bearing for a hermetic compressor by connecting the compound outer portion to said bearing through interference fitting.  However, the examiner 
Kiikka discloses that it is known to utilize porous materials, similar to that as disclosed by the aforementioned combination, as gas restrictors in gas bearings for compressor systems such that desirable gas pressure can be maintained in said bearings [abstract, 0002, 0006-0008].  Therefore, it would have been obvious to modify the method of the aforementioned combination by utilizing the porous component of the aforementioned combination in a gas bearing as claimed such that desirable gas pressure can be maintained as disclosed by Kiikka.
The aforementioned combination and Kiika do not expressly teach that the porous component is connected in said gas bearing by means of interference fitting as claimed.  Sassanelli et al. discloses a compressor system [abstract]; wherein components are joined together through an interference fit such that leakage of gas flow can be prevented [0038].  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned combination and Kiikka by connecting the porous component in said gas bearing through interference fitting such that any leakage of gas flow can be prevented, as disclosed by Sassanelli et al.  
The examiner notes that the recitation of “for a hermetic compressor...” as claimed is an instance of intended use which, upon further consideration, is not considered to impart any further structure or processing considerations to the instant claim.  The examiner further submits that one of ordinary skill would have .

Response to Arguments
Applicant's arguments, filed 5/04/2021, have been fully considered but they are not persuasive.
Applicant argues that that ASM Handbooks teaches away from the high porosity articles of Rossmann et al. and the instant claim because ASM Handbooks is directed to PIM wherein sintering is performed to near-full density to achieve low porosity.  
The examiner cannot concur. Although ASM Handbooks does indeed disclose that PIM is capable of sintering to near-full density [p.361 col.1], ASM Handbooks does not specifically criticize sintering to less than near-full density to any degree that could be considered a “teaching away”.  Furthermore, as stated previously, Rossman et al. expressly discloses obtaining a more porous interior section to provide rigidity [col.1 In.30-38], such that one of ordinary skill would have been reasonably motivated to modify the powder metallurgy method of ASM Handbooks to specifically obtain a porous-dense structure disclosed by Rossman et al. without changing the operation or rendering unsatisfactory the 
Applicant then argues that the disclosed sintering temperature of ASM Handbooks (ie. 1120 to 1350 degrees C) pertains to conventional high temperature sintering, which is different from the low temperature sintering (ie. 700 to 1200 degrees C) of the instant claim such that different porosity behavior would have been expected.  
The examiner cannot concur. Specifically, as stated previously, the examiner notes that the disclosed sintering temperature of ASM Handbooks overlaps with the instantly claimed sintering temperature, such that prima facie evidence of obviousness exists due to said overlap.  See MPEP 2144.05(I).  In response to applicants allegations that different porosity values would have been expected in ASM Handbooks vs. the instantly claimed range, it is noted that attorney arguments cannot take place of evidence in the record.  See MPEP 2145(I).  Since applicant does not provide any concrete evidence or data showing how the sintering temperature of the instant claim would achieve different results over that of ASM Handbooks, the examiner cannot concur with applicants’ mere conclusory remarks absent concrete evidence to the contrary.  

Applicant further argues that the sintering of prior art proceeds through all three stages of sintering as noted in p.12-13 of the remarks, which is contrary to the instant claim wherein stage 3 of sintering does not occur.  
In response, the examiner notes that the features upon which applicant relies (i.e., not proceeding into stage 3 of sintering) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181,26 USPQ2d 1057 (Fed. Cir. 1993).  Since independent claim 19 does not require any specific sintering stages as argued by appellant, the examiner cannot concur.
Applicant then argues that the prior art does not meet the amended limitation of dependent claim 24.
The examiner cannot concur for the reasons stated in the above rejections.  Specifically, it is noted that ASM Handbooks discloses subsequent heat treatment in a controlled atmosphere after solvent immersion debinding, which the examiner submits would have been recognized by one of ordinary skill .

Conclusion
No claims allowable.
Since the new grounds of rejection stated above are necessitated by amendment, the instant office action is being made final.  Finality of this office action is proper under MPEP 1207.03(c)(I).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576.  The examiner can normally be reached on usually M-Th: 7-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS A WANG/Examiner, Art Unit 1734